Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 28, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  160438(57)                                                                                             David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160438
                                                                   COA: 343237
                                                                   Muskegon CC: 17-002316-FC
  JOHNNIE LEE BROWN, III,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 3,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 28, 2020
         a0720
                                                                              Clerk